[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: DEFENDANT'S MOTION FOR CLARIFICATION (#124)
The court accepted the analysis of the plaintiff's expert. The court did not give weight to the defendant's belated claim of return of principal. The defendant's failure to invoke the return of principal until after the plaintiff's expert had completed his testimony convinced the court that the defendant's monthly disposable income exceeds $40,000, and the court makes same its finding upon which the periodic alimony order is based.
HARRIGAN, J.